Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2008

Shawn Davis v. Troy Levi
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1697




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Shawn Davis v. Troy Levi" (2008). 2008 Decisions. Paper 788.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/788


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-140                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 08-1697
                                       ___________

                                     SHAWN DAVIS,
                                             Appellant

                                             v.

                 TROY LEVI, WARDEN, CUSTODIAN-FDC-PHILA.
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           D.C. Civil Action No. 08-cv-0798
                             (Honorable R. Barclay Surrick)
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 30, 2008

        Before: SCIRICA, Chief Judge, ALDISERT and GARTH Circuit Judges.

                                   (Filed: July 25, 2008)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

       Shawn Davis, who is currently confined at the Federal Detention Center in

Philadelphia, appeals the denial of his petition for a writ of habeas corpus submitted

under 28 U.S.C. § 2241. Because the appeal does not present a substantial question, we
will summarily affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4 and

I.O.P. 10.6.

       In 2007, following a jury trial in the United States District Court for the Eastern

District of Pennsylvania, Davis was found guilty of possession with the intent to

distribute controlled substances and possession of a firearm in furtherance of a drug

trafficking crime. On February 19, 2008, while awaiting sentencing, he filed a habeas

petition pursuant to 28 U.S.C. § 2241, in which he claimed that authorities lacked

probable cause to arrest and search him on March 28, 2006. On February 28, 2008, the

District Court issued an order denying the petition, concluding that Davis’ claims were

not cognizable under § 2241. Davis now appeals that decision. We have jurisdiction

over the appeal under 28 U.S.C. §§ 1291 and 2253(a), and we exercise plenary review

over the District Court’s denial of the petition. See Okereke v. United States, 307 F.3d

117, 119 (3d Cir. 2002).

       Generally, a challenge to a federal conviction must be brought in a motion to

vacate under 28 U.S.C. § 2255. See Okereke, 307 F.3d at 120. A prisoner may proceed

under § 2241 only where the remedy provided under § 2255 is inadequate or ineffective

to test the legality of his confinement. See § 2255(e); Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002). “A § 2255 motion would be inadequate or

ineffective only if the petitioner can show that a limitation of scope or procedure would




                                              2
prevent a § 2255 proceeding from affording him a full hearing and adjudication of his

wrongful detention claim.” Okereke, 307 F.3d at 120.

       Because Davis is unable to show that a § 2255 motion is an inadequate or

ineffective vehicle for the constitutional claims raised in his petition, we conclude that the

District Court correctly determined that it lacked authority to entertain those claims in the

context of a § 2241 proceeding. Even if it were appropriate to construe Davis’ petition as

a motion under § 2255, the motion would be subject to dismissal as premature because it

was filed prior to sentencing and direct appeal. See Kapral v. United States, 166 F.3d

565, 570-72 (3d Cir. 1999).

       For the foregoing reasons, we conclude that the appeal does not present a

substantial question. We will therefore summarily affirm the judgment of the District

Court pursuant to 3d Cir. L.A.R. 27.4 and I.O.P. 10.6.




                                              3